Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the after-final amendment filed on 7/14/2021.
Claims 1-20 are allowed in the application.  
The following is an examiner’s statement of reasons for allowance: while Rossi teaches a neural network modeled including one or more layers determining which intermediate data layers are assigned to a memory allocation during execution, how many allocations are needed on a mobile device, Ross teaches transforming a machine learning model into a computation dataflow graph and compiling the graph representing the model into a binary using a deterministic instruction set architecture that specifies functionality of a special purpose processor, Chen et al. teach a compiler that exposes graph-level and operator-level optimizations to provide performance portability to deep learning workloads across diverse hardware back-ends to solve optimization challenges specific to deep learning mapping to arbitrary hardware primitives, and memory latency hiding, ultimately, the prior arts or record, taken alone or in combination, do not teach the combination of … generating, at the device, neural network (NN) code from the neural network model, the NN code being in a programming language distinct from the model format, and the NN code comprising a respective memory allocation for each respective layer of the set of layers of the neural network model, wherein the generating comprises determining the respective memory allocation for each respective layer based at least in part on a resource constraint of a target device that is separate from the device; compiling, at the device, the NN code into a binary format, the compiling comprising pruning a set of non-used configurations of operations of the neural network model; and generating, at the device, a package for deploying the compiled NN code on the target device for execution by a specialized processor of the target device.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INSUN KANG/             Primary Examiner, Art Unit 2193